Jordan, Chief Justice.
James A. Williams made application to the State Disciplinary Board for voluntary surrender of license and disbarment based upon his guilty plea of possession of over one ounce of marijuana with intent to deliver, a crime involving moral turpitude, in the Circuit Court of Lauderdale County, Mississippi.
Upon recommendation of the General Counsel of the State Bar of Georgia, the State Disciplinary Board pursuant to Rule 4-203(i) of the Rules and Regulations for the Organization and Government of the State Bar of Georgia recommends to this Court that Williams’ petition for voluntary surrender of license and disbarment be accepted.
. The recommendation of the State Disciplinary Board is accepted and the respondent James A. Williams is accordingly disbarred from the practice of law in the State of Georgia and may be readmitted to the State Bar of Georgia only upon his compliance with the reinstatement rules of the State Bar of Georgia in effect at the time of his petition for reinstatement.

It is so ordered.


All the Justices concur.

James A. Williams, pro se.